Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 08/31/2022, wherein claims 1, 3, 10-12 have been amended, and new claims 15-19 have been added.
Claims 1, 3, 4-14, 15-19 are examined herein on the merits so far as they read on the elected species. 
Any rejection from the previous office action which is not restated herein, is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 3, 6, 7, 8, 9, 10, 11-13, 14, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Christine et al. (WO2009/050567 A2, PTO-1449), in view of Wolter et al. (Oncotarget 2014, 161-172, PTO-892 of record).
Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker. See claim 2. Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate. See abstract; page 6, lines 13-22; claims 1, 2, 9-11. It is taught that hemangiomas can be in the von Hippel-Lindau (VHL) syndrome. See page 6, lines 25-31. It is taught that the medicament can be in any form that can be administered to a human or animal. See page 7, lines 5-10. Medicament can be for parenteral, for example subcutaneous, intramuscular, intravenous administration. See page 8, lines 7-9; claim 19. The dose is 1 to 5 mg/kg of body weight per day, for example 2 to 4 mg/kg of body weight. See page 9, lines 7-11. It is taught that hemangiomas show that adrenergic β2 receptors are present at the surface of the endothelial cells of hemangiomas; and confirms the link between efficiency of propranolol and its activity ad beta-blocker. See page 10, lines 1-8. 
Christine et al. does not teach administering a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) for treating von Hippel-Lindau disease.
Wolter et al. teaches that propranolol is a non-selective β-blocker that inhibited the growth of neuroblastoma (NB) cell lines. It is taught that while β1-specific antagonist had no effect on viability, the β2-specific antagonist ICI 118,551 hydrochloride was slightly more potent than propranolol suggesting that propranolol may induce cell death in NB via β2-AR (β2-adrenoreceptor) specific antagonism. See page 164, right hand column para 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof for treating von Hippel-Lindau disease because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas, and 2) Wolter et al. teaches that propranolol is a non-selective β-blocker that inhibited the growth of neuroblastoma (NB) cell lines, and teaches that the β2-specific antagonist ICI 118,551 hydrochloride was slightly more potent than propranolol suggesting that propranolol may induce cell death in NB via β2-AR (β2-adrenoreceptor) specific antagonism. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a human suffering from von Hippel-Lindau disease with reasonable expectation of success of treating hemangiomas.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a patient susceptible to von Hippel-Lindau disease before the onset of von-Hippel-Lindau wherein said patient has a heterozygous germline pathogenic von-Hippel-Lindau disease variant because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas, and 2) Wolter et al. teaches that propranolol is a non-selective β-blocker that inhibited the growth of neuroblastoma (NB) cell lines, and teaches that the β2-specific antagonist ICI 118,551 hydrochloride (i.e Wolter et al. teaches that ICI 118,551 hydrochloride is a β2-specific antagonist) was slightly more potent than propranolol suggesting that propranolol may induce cell death in NB via β2-AR (β2-adrenoreceptor) specific antagonism. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a patient susceptible to von Hippel-Lindau disease wherein said patient has a heterozygous germline pathogenic von-Hippel-Lindau disease variant and administer said compound before the onset of von-Hippel-Lindau with reasonable expectation of success of treating hemangiomas.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt at a dose between 0.5 mg/kg body weight/day and 1 mg/kg body/day or at a dose 0.8 mg/kg body weight/day as in instant claims 10-12.
One having ordinary skill in the art would have been motivated to determine the effective amounts of instant compound of formula (I) ICI 118,551 for treating VHL, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Christine et al. teaches that the dose of a beta blocker can be 1 to 5 mg/kg of body weight per day i.e teaches the dose can be varied.
Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to the particular treatment regimen i.e administer instant compound of formula (I) ICI 118,551 daily for 25 days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of compound of formula (I) ICI 118,551 for treating VHL intraperitoneally because Christine et al. teaches that the Medicament can be in a form for parenteral administration, for example subcutaneous, intramuscular, intravenous administration. One of ordinary skill in the art would have been motivated to administer an effective amount of compound of formula (I) ICI 118,551 for treating VHL intraperitoneally with reasonable expectation of success of treating VHL.

Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “while "beta-2-selective beta blocker" is indicated generically, no examples are given. Examples of non-selective beta blockers are listed (page 6, lines 1-8; see also claims 3 and 4) and examples of beta-1 selective beta blockers are listed (page 6, lines 9-12; see also claims 5 and 6). There is no similar teaching for beta-2-selective beta blockers. The compound stated to be preferred is propranolol (page 6 line 16), which is a non-selective blocker. Propranolol is the only compound actually exemplified with regards to IH…….common in skin and liver. (examples 1-3)”. Applicant’s arguments have been considered, but not found persuasive. It is pointed out that it has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof for treating von Hippel-Lindau disease because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas i.e Christine et al. teaches treating hemangiomas in von-Hippel-Lindau syndrome employing a selective β2-blocker, and 2) Wolter et al. teaches that ICI 118,551 hydrochloride is a β2-specific antagonist. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a human suffering from von Hippel-Lindau disease with reasonable expectation of success of treating hemangiomas.
Applicant argues that “Christine is silent regarding ICI118,551. Thus, Christine cannot identify any selective beta-2 selective beta blockers, let alone ICI118,551 for treating any hemangioma.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references as discussed above. Wolter et al. teaches that ICI 118,551 hydrochloride is a β2-specific antagonist. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a human suffering from von Hippel-Lindau disease with reasonable expectation of success of treating hemangiomas because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas i.e Christine et al. teaches treating hemangiomas in von-Hippel-Lindau syndrome employing a selective β2-blocker, and 2) Wolter et al. teaches that ICI 118,551 hydrochloride is a β2-specific antagonist.
Applicant argues that “Wolter et al is concerned with the treatment of neuroblastomas. Neuroblastomas are a completely different tumor type from hemangiomas…….”. Applicant’s arguments have been considered, but not found persuasive. Wolter et al. was employed for its teachings that ICI 118,551 hydrochloride is a β2-specific antagonist. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a human suffering from von Hippel-Lindau disease with reasonable expectation of success of treating hemangiomas because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas i.e Christine et al. teaches treating hemangiomas in von-Hippel-Lindau syndrome employing a selective β2-blocker, and 2) Wolter et al. teaches that ICI 118,551 hydrochloride is a β2-specific antagonist.
Applicant’s remarks that “it has been surprisingly found according to the present invention that ICI 118,551 is at least as effective, and in most cases superior to propranolol in the treatment of von- Hippel Lindau disease. See, for example, paras [0111] and [0112] of the publication of the present application; also [0118] "ICI 118.551 is clearly superior to propranolol..." and [0017] "Remarkably, the effect of ICI 118,551 is clearly superior to propranolol at equal dose". Applicant’s remarks that "ICI 118.551 is clearly superior to propranolol has been considered. It is pointed out that any surprising or superior results have to be commensurate in scope with instant claims. The data provided in the specification is employing particular amount of ICI 118,551 (100 µM) and particular amount of propranolol (100 µM). Instant claims 1, 15 recite any amounts of ICI 118.551 and further instant claims also recite any compound of formula (I). Thus, the superior or surprising results are not commensurate in scope with instant claims and does not demonstrate criticality of a claimed amounts and claimed compounds in the claimed method of treatment. See MPEP 716.02. Therefore, the evidence presented in specification herein is not seen to be clear and convincing in support of the non-obviousness of the instant claimed invention over prior art.

2) Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Christine et al. (WO2009/050567 A2, PTO-1449), in view of Wolter et al. (Oncotarget 2014, 161-172, PTO-892) as applied to claims 1, 3, 6, 7, 8, 9, 10, 11-13, 14, 15-19 above, and further in view Virginia Albinana et al., (Journal of Rare Diseases, 2015, pages 1-12, PTO-1449).
Christine et al., and Wolter et al. are applied as discussed above.
Christine et al. does not teach administering a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) for treating von Hippel-Lindau disease occurring with tumors wherein one or more tumors is a hemangioblastoma, retinal hemangioblastoma or a central nervous system hemangioblastoma.
Virginia Albinana teaches that a beta-blocker propranolol reduces the growth of von Hippel-Lindau (VHL) dependent tumors. It is taught that propranolol could be efficient treatment to control hemangioblastoma growth in VHL disease. See page 1, abstract. It is taught that the most frequent tumors in VHL are hemogioblastomas of the central nervous system and retina, and renal cell carcinoma. See page 2, left hand column, para 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof for treating von Hippel-Lindau disease occurring with tumors wherein one or more tumors is a hemangioblastoma, retinal hemangioblastoma or a central nervous system hemangioblastoma because 1) Christine et al. teaches a method of treating hemangiomas comprising administering a medicament comprising beta blocker such as propranolol or pharmaceutically acceptable salt thereof such as chlorhydrate; hemangiomas can be in the von Hippel-Lindau (VHL) syndrome, see page 6, lines 25-31; it is taught that therapeutically effective amount of a beta blocker which can be a non-selective beta blocker, a selective β1-blocker or a selective β2-blocker can be employed for treating hemangiomas, 2) Virginia Albinana teaches that the most frequent tumors in VHL such as hemogioblastomas of the central nervous system and retina, and renal cell carcinoma; Virginia Albinana teaches that a beta-blocker propranolol reduces the growth of von Hippel-Lindau (VHL) dependent tumors; it is taught that propranolol could be efficient treatment to control hemangioblastoma growth in VHL disease, and 3) Wolter et al. teaches that propranolol is a non-selective β-blocker that inhibited the growth of neuroblastoma (NB) cell lines, and teaches that the β2-specific antagonist ICI 118,551 hydrochloride was slightly more potent than propranolol suggesting that propranolol may induce cell death in NB via β2-AR (β2-adrenoreceptor) specific antagonism. One of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of a selective antagonist of the β2-adrenergic receptor such as instant compound of formula (I) ICI 118,551 (instant elected species) or a hydrochloride salt thereof to a human suffering from von Hippel-Lindau disease occurring with tumors wherein one or more tumors is a hemangioblastoma, retinal hemangioblastoma or a central nervous system hemangioblastoma with reasonable expectation of success of treating hemangioblastomas.

Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered but they are not persuasive as discussed above.

Prior Art made of Record:
Cell Tissue Res 2014, 358: 443-452;
Cancer Biology & Therapy, 2010, 10(1), 19-29…Beta2-adrenergic antagonist ICI 118,551…suppress pancreatic cancer cell invasion…;
VIRGINIA ALBINANA ET AL: "Repurpasing propranolol as a drug for the treatment of retinal haemangiablastomas in von Hippel-Lindau disease", ORPHANET JOURNAL OF RARE DISEASES, vol. 12, no. 1, 29 June 2017; 
COTTON, D., et al, Novel adrenergic receptor inhibitors and their inhibition of stress- induced metastasis of breast cancer. European Journal of Cancer, 2016, 69, 582-583.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627